Citation Nr: 0408771	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for an award of benefits for anterior myocardial 
infarction under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from May 1964 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Winston Salem, North Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  On May 26, 1999, the veteran was treated at a VA Medical 
Center (VAMC) for acute bronchitis.  

2.  On May 26, 1999, the veteran was treated at a private 
hospital for acute myocardial infarction.  

3.  On August 31, 2001, the veteran filed a claim of 
entitlement to compensation for acute myocardial infarction 
under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for anterior myocardial infarction was 
granted by VA rating action in February 2003 with assignment 
of a 60 percent disability rating, effective date of August 
31, 2001, the date of receipt of the claim.

5.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for anterior myocardial 
infarction was not received within one year following the May 
1999 treatment (the date injury or aggravation was suffered), 
and neither a formal or informal claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 was filed prior to 
August 31, 2001.




CONCLUSION OF LAW

The criteria for an earlier effective date than August 31, 
2001 for the award of benefits for anterior myocardial 
infarction pursuant to 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1151, 5110(c) (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim was 
filed subsequent to the enactment of the VCAA, however 
adequate preadjudication notice was not provided.  The Court 
decision did not contain a remedy under such facts, and there 
appears to be no efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2003 Statement of the Case (SOC) and cover letter, and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the SOC issued in 
April 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the April 2003 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the April 2003 SOC informed the 
appellant of the types of evidence, which would be necessary 
to substantiate his claims, and the RO obtained certain 
medical records and opinions pertinent to the appellant's 
claim.  The additional evidence was duly considered by the RO 
when it issued the April 2003 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Procedural Background

By means of a February 2003 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 and assigned a 60 
percent disability rating as the evidence showed that the 
veteran's acute myocardial infarction was the result of his 
May 26, 1999 medical treatment, at the VAMC in Fayetteville.  
The RO assigned an effective date of August 31, 2001, the 
date of receipt of his claim.  The veteran appealed this 
decision.  



II.  Factual Background

The veteran presented at the Emergency Department at the 
Fayetteville VAMC on May 26, 1999 with complaints of chest 
pain and left arm pain, as well as chest congestion and 
productive cough.  The veteran was diagnosed with acute 
bronchitis, prescribed an antibiotic and cough suppressant, 
and then discharged from the emergency department.  

On May 26, 1999, following his discharge from VAMC, the 
veteran presented at the Betsy Johnson Regional Hospital with 
complaints of recurrence of his chest pain.  He was diagnosed 
with acute myocardial infarction by electrocardiogram, 
required thrombolytic therapy.  He was later transferred to 
Wake Medical Center for coronary angiogram and coronary 
intervention.  

On August 31, 2001, the veteran filed a claim for disability 
compensation under § 1151 by means of a VA Form 21-4138 
wherein he sought compensation for "heart attack was 
misdiagnosed" at the Fayetteville, VAMC.

In February 2003, the veteran's claims folder was reviewed by 
a VA physician.  The physician concluded that it was unclear 
if the veteran's chest pain had resolved prior to his 
discharge from Fayetteville VAMC.  If there was no 
improvement, or even in the presence of residual chest pain 
following a therapeutic intervention, the veteran should have 
been admitted for further work-up.  There was no report of 
any initial intervention on the veteran's condition prior to 
discharge, and as such, it appeared that he might have been 
discharged prematurely.  

III.  Legal Analysis

As stated above, the veteran contends that an earlier 
effective date should be granted.  Specifically, he contends 
that the effective date should be the date of his myocardial 
infarction in May 1999.  After a review of the record, the 
Board finds that his contentions are not supported by the 
evidence, and that assignment of an effective date earlier 
than August 31, 2001, is not appropriate.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.

Applicable regulations provide that, generally, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance or a claim for 
increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(2003).  The effective date of compensation for disability 
due to VA hospital, medical or surgical treatment (such as 
claims brought under the provisions of 38 U.S.C.A. § 1151) 
shall be the date injury or aggravation was suffered, if the 
claim was received within one year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. §§ 3.400, 3.800(i).

The Board notes that, in addition to filing a formal claim 
for compensation, any statement in a communication showing an 
intent to file a claim for disability or for death benefits 
resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical, or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154 
(2003).

Under 38 C.F.R. § 3.155(a), any communication or action, 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  However, while an examination or 
hospitalization records may be considered an informal claim, 
there must first be a prior allowance or disallowance of a 
former claim.  38 C.F.R. § 3.157(b) (2003).

To reiterate, in this case, the medical evidence shows that 
the veteran was treated by the VA on May 26, 1999 at which 
time he was diagnosed with acute bronchitis and chest pain.  
Also, on May 26, 1999, the veteran was hospitalized at a 
private facility due to acute myocardial infarction.  
However, a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for disability resulting from the May 26, 
1999 medical treatment was not filed until August 31, 2001, 
more than a year and a half following the VA treatment which 
resulted in the veteran's myocardial infarction.  As this 
August 31, 2001 statement shows an intent to file for 
disability benefits resulting from VA medical treatment, it 
may be accepted as a claim under VA laws.  See 38 C.F.R. § 
3.154.  Therefore, under the provisions of 38 C.F.R. § 
3.400(i), the effective date of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is August 31, 
2001, the date of receipt of the claim, which is the 
effective date which is currently assigned by the RO.

There is no evidence, which reflects that a formal claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 was filed prior to August 31, 2001, and the 
veteran does not so contend.  The crux of the veteran's 
contentions is that the effective date should be the date of 
the myocardial infarction, the same date as the VA medical 
treatment.  

To reiterate, under 38 C.F.R. § 3.155(a), an informal claim 
consists of any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA from a claimant.  Such informal claim must identify the 
benefit sought.

There is no evidence in the record, prior to the formal claim 
received by the RO on August 31, 2001, that indicates any 
intent on the part of the veteran to apply for benefits or in 
any way specifically identifies "the benefit sought," 
(i.e., compensation under the provisions of 38 U.S.C.A. § 
1151), as required by § 3.155(a).  See Dunson v. Brown, 4 
Vet. App. 327 (1993).  In Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  Thus, the Board is 
unable to identify a statement or other evidence prior to 
August 31, 2001, the currently assigned effective date, which 
meets the regulatory requirements of an informal claim for 
benefits under the provisions of 38 C.F.R. § 3.155.  
Moreover, the veteran has identified none.

The veteran appears to be contending that because his 
suffered a myocardial infarction on May 26, 1999, the same 
date that he received treatment at a VAMC, he should be 
compensated therefore from that date.  To some extent, it 
appears that the veteran is raising what amounts to a theory 
of relief couched in equity.  However, the Board is bound by 
the law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). T he 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Based on the discussion above, as the evidence does not show 
that a claim was received within one year of the date of 
injury, the Board must conclude that the preponderance of the 
evidence is against a finding that an effective date earlier 
than August 31, 2001 for the award of compensation for 
anterior myocardial infarction under 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.400(i).  


ORDER

Entitlement to an effective date earlier than August 31, 
2001, for an award of benefits for myocardial infarction 
under the provisions of 38 U.S.C.A. § 1151 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



